Case 3:19-mj-00203-LRA Document 1 Filed 08/05/19 Page 1 of 19

AO 106 (Rev. 04/10) Application for a Search Warrant

 

UNITED STATES DISTRICT COURT

for the
Southern District of Mississippi

 

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

PEARL RIVER FOODS
1012 Progressive Drive Carthage, MS 39051
as described in Attachment A

APPLICATION FOR A SEARCH WARRANT

Case No. 31a m) 203 LRA

— eS

1, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that | have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A.

located in the Southern District of Mississippi , there is now concealed (identify the

person or describe the property to be seized):
See Attachment B.

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
wo evidence of a crime;
© contraband, fruits of crime, or other items illegally possessed;
C1 property designed for use, intended for use, or used in committing a crime;

© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
8 USC 1324(a) Unlawful Employment of Aliens

The application is based on these facts:

See affidavit of SA Anthony Todd Williams, Jr., which is attached and incorporated by reference herein.

a Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

pod wef) 's Sianated? i 7

Anthony Todd Williams, Jr., SA HSI

Printed name and title

 

 

Sworn to before me and signed in my presence.
Date: 08/05/2019 | a x Eh hiwsenpen
Judge "Peignatur @

City and state: Jackson, MS Linda R. Anderson, United States Magistrate Judge

Printed name and title

 
Case 3:19-mj-00203-LRA Document1 Filed 08/05/19 Page 2 of 19

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION

 

IN THE MATTER OF THE SEARCH OF

 

 

ar
PEARL RIVER FOODS CaseNo. 3:(AM\ A203 LRA
1012 PROGRESSIVE DRIVE —
CARTHAGE, MS 39051 Filed Under Seal

AFFIDAVIT IN SUPPORT OF

AN APPLICATION FOR A SEARCH WARRANT

I, Anthony Todd Williams Jr., being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

l. I make this affidavit in support of an application for a search warrant to search the
following premises and seize the items listed in Attachment B:

a. The business is located at 1012 Progressive Drive, Carthage, Mississippi,
39051, and its curtilage and outbuildings, appurtenances, and attached and detached garages and
vehicles and trailers located on such curtilage, including any and all parking lots; more
particularly described in Attachment A.

Le This affidavit sets forth facts establishing probable cause to believe that PEARL
RIVER FOODS and others are willfully and unlawfully employing illegal aliens in violation of
Federal Law and within the locations which are further described in Attachment A, currently
exists those items, set forth in Attachment B, which constitutes evidence, instrumentalities,
contraband and/or fruits of the violations.

3, 1 am a Special Agent with Homeland Security Investigations (“HSI”), within
United States Immigration and Customs Enforcement (“ICE”). I am assigned to the Office of the

Resident Agent in Charge, Jackson, Mississippi. I have been trained specifically in the
Case 3:19-mj-00203-LRA Document 1 Filed 08/05/19 Page 3 of 19

investigation and elements of federal crimes at the Federal Law Enforcement Training Center at
Glynco, Georgia. I hold Bachelors of Art and Masters of Science degrees in Criminal Justice
from the University of Southern Mississippi. I am also a graduate of the United States Border
Patrol Academy at the Federal Law Enforcement Training Center in Artesia, New Mexico. I
have approximately 11 years of experience as a federal law enforcement officer and criminal
investigator.

4. My experience as a federal law enforcement officer and criminal investigator
includes the investigation and prosecution of violations of criminal laws relating to unlawful
entry, employment, and physical presence in the United States of individuals subject to the
Immigration and Nationality Act. My current duties include conducting criminal investigations
of violations of Federal Statutes and administrative violations of the Immigration and Nationality
Act and Title 18 of the United States Code. As part of these duties, ] have become involved in
the investigation of suspected violations of Title 8, United States Code, Section 1324(a),
Unlawful Employment of Aliens. Through formal and on the job training, I am experienced in
crimes involving the unlawful employment of aliens. I have participated in the execution of
numerous search warrants for documents and other evidence, including computers and electronic
media.

5. This affidavit is intended to show only that there is sufficient probable cause for
the requested warrant and does not set forth all of my knowledge about this matter. This
affidavit is based on my knowledge arising from my participation in this investigation; upon
information provided to me by other HSI agents, law enforcement officers and government

officials jointly participating in this investigation. Because this affidavit is being submitted for
Case 3:19-mj-00203-LRA Document 1 Filed 08/05/19 Page 4 of 19

the limited purpose of establishing probable cause for the issuance of a search warrant, it does
not contain every fact known to me or other agents of HSI.

6. Section 274A of the Immigration and Reform Act of 1986 (IRCA) contains
provisions which require all employers to verify the employment eligibility of all new employees
hired after November 6, 1986. The Form I-9 (Employment Eligibility Verification), hereto
referred to as Forms I-9, was developed for verifying that persons are eligible to work in the
United States. Employers must ensure the Form I-9 is completed every time a person is hired to
perform labor or services in return for wages or other remuneration. Any person who, during
any 12-month period, knowingly hires for employment at least 10 individuals with actual
knowledge that the individuals are unauthorized aliens is in violation of Title 8, United States
Code, Section 1324(a)(3)(A).

7. Intentional hiring of unauthorized aliens is a violation of Title 8, United States
Code, Section 1324a. A person or entity which engages in a pattern and practice of violations in
this Section shall be fined no more than $3000 for each unauthorized alien with whom such a
violation occurs, imprisoned for not more than six months for the entire pattern or practice, or

both, notwithstanding the provisions of any other Federal law relating to fine levels.

8. A person who violates Title 8, United States Code, Section 1324, subparagraph
(A), and in which the offense was done for the purpose of commercial advantage or private

financial gain is in violation of Title 8, United States Code, Section 1324(a)(1)(B)(i).

9. Intentional false statements, by making or using any false writing or document
knowing the same to contain any materially false, fictitious, or fraudulent statement on Form I-9

is a felony violation of Title 18, United States Code, Section 1001.
Case 3:19-mj-00203-LRA Document 1 Filed 08/05/19 Page 5 of 19

10. The Form I-9 is comprised of three Sections. Section | is to be completed by the
employee at the time of hire. This Section contains the fields of name, address, date of birth,
social security number, and the attestation of the employee as to their immigration status in the
United States. Section 2 is to be completed by the employer and consists of three separate
columns for List A, List B, and List C documents. The employer is required to examine original
documents presented by an employee and then complete this Section within three (3) days of the
date the employment begins. Some documents such as United States Passports, Certificates of
Naturalization, Alien Registration Cards or Employment Authorization Cards establish both
identity and employment eligibility (List A). Other documents such as Drivers Licenses, and
Voter Registrations Cards establish identity only (List B), while documents such as Social
Security Cards and birth certificates establish employment eligibility only (List C). In order for
an employee to be deemed eligible to work by the employer, that employer must examine both
one (1) document from List A, or one document from List B and one document from List C. If
employees are unable to present the required document(s) within 3 business days of the date the
employment begins, they must present a receipt for the application for the document within three
business days. Employers must retain all I-9(s) for 3 years after the date of employment begins
or 1 year after the person’s employment is terminated, whichever is later. Section 3 is completed
by the employer to re-verify the employment authorization for current employees. When an
employee’s work authorization expires, employers are required to re-verify on the form I-9 not
later than the date the employee’s work authorization expires.

11. Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that violations of Title 8 and Title 18 of the United States Code

have been committed by PEARL RIVER FOODS. There is also probable cause to search the

4
Case 3:19-mj-00203-LRA Document1 Filed 08/05/19 Page 6 of 19

premises described in Attachment A for evidence of these crimes and contraband or fruits of
these crimes, as described in Attachment B.
PROBABLE CAUSE

14. | Homeland Security Investigations (HSI) Jackson, Mississippi, is investigating
PEARL RIVER FOODS, for illegally employing subjects without work authorization in the
United States. The investigation has revealed PEARL RIVER FOODS (a chicken processing
company in the state of Mississippi), is hiring and employing illegal aliens and/or subjects
without employment authorization from the Department of Homeland Security. Initial queries
within Immigration and Customs (ICE) databases revealed numerous illegal aliens currently
working at the SUBJECT PREMISES.

15. On February 13, 2019, ICE Officers and HSI Special agents executed a criminal
arrest and search warrant for Silvia Custodio-Morales, an illegal alien from Mexico, at 1007
Highway 35 South, Carthage, Mississippi. During the execution of said warrant, ICE agents
found a counterfeit Tennessee Identification Card and a Social Security Card in the name of
Angelica Maria Herrera. The counterfeit Tennessee Identification Card had Custodio-Morales’
photo displayed on it. Custodio-Morales stated she was currently employed at the PEARL
RIVER FOODS chicken processing plant at the SUBJECT PREMISES. According to Custodio-
Morales, she had been employed at the SUBJECT PREMISES for approximately three weeks
under the assumed identity of Angelica Maria Herrera.

16. On April 26, 2019, HSI Special Agent (SA) Todd Williams, and Enforcement and
Removal Operations (ERO) Deportation Officer (DO) Francisco Ayala interviewed Custodio-
Morales at the HSI Jackson, Mississippi office. During the interview, Custodio-Morales stated

that a Hispanic female helps people apply for jobs at the plant in Carthage. Custodio-Morales

5
Case 3:19-mj-00203-LRA Document1 Filed 08/05/19 Page 7 of 19

stated there were numerous illegal aliens working at the SUBJECT PREMISES, including a shift
supervisor.

17. On February 21, 2019, Angelica Maria Herrera, whose personal identifying
information (PII) was being utilized by Custodio-Morales to gain employment at PEARL RIVER
FOODS, was interviewed by ICE Officers Marcos Ramirez and Cecilio Banliezos. Herrera
provided the following information during the interview:

a. Herrera stated she was aware her PII was being utilized by others.

b. Herrera stated she became aware her PII was being utilized by others when she
applied for food stamps.

c. Herrera stated she has never worked or applied for work at PEARL RIVER
FOODS in Carthage, Mississippi.

18. On February 13, 2019 HSI agents served an Immigration Enforcement Subpoena
(ICE-HSI-GU-2019-00053) to PEARL RIVER FOODS for the original employee file of
Angelica Maria Herrera and a list of all current employees, to include: date of birth, social
security numbers (SSN), and dates of hire. On February 15, 2019, PEARL RIVER FOODS
provided the requested information for three hundred thirty-seven (337) employees. Analysis of
the information provided by PEARL RIVER FOODS indicated numerous employees were
utilizing stolen PI] to gain employment, utilizing social security numbers that do not match to the
assigned name, utilizing social security numbers that have been reported as belonging to a
deceased individual, or are previously encountered aliens present in the United States without
work authorization.

19. Areview of the requested list of employees from PEARL RIVER FOODS

indicated numerous employees were utilizing stolen PII to gain employment at the SUBJECT

6
Case 3:19-mj-00203-LRA Document 1 Filed 08/05/19 Page 8 of 19

PREMISES. Below are examples of subjects utilizing stolen PII to gain employment at the
SUBJECT PREMISES.

a. On June 3, 2019, Special Agent (SA) Brent Druery contacted Linda Nunez,
who had previously reported to the Federal Trade Commission that her PII
was used to gain employment at PEARL RIVER FOODS Nunez stated she
learned someone was utilizing her identification documents after applying for
unemployment benefits and being denied. Nunez stated she received a letter
from the unemployment office stating her claim was denied due to current
employment at PEARL RIVER FOODS. Nunez stated she has neither
worked at nor applied for employment at PEARL RIVER FOODS. Nunez
stated she contacted PEARL RIVER FOODS regarding her PII being utilized
to gain employment. Nunez stated she was requested to send an email to
cjohnson@pearlriverfoods.net.

b. On June 6, 2019, SA Brent Druery contacted Robert Barr. SA Druery
identified an employee at PEARL RIVER FOODS, Nicholas Israel Barrera,
utilizing the social security number assigned to Barr, to gain employment at
PEARL RIVER FOODS. Barr stated he was unaware his social security
number was being utilized to gain employment in Mississippi. Barr stated he
has neither worked at nor applied for employment at PEARL RIVER FOODS.

c. On June 11, 2019, SA Brent Druery interviewed Marisol Ledesma. SA
Druery identified an employee at PEARL RIVER FOODS, Ezequiel
Alejandro Vital, was utilizing the social security number assigned to Ledesma,

to gain employment at PEARL RIVER FOODS. Ledesma stated she was
7
Case 3:19-mj-00203-LRA Document1 Filed 08/05/19 Page 9 of 19

unaware her social security number was being utilized to gain employment in
Mississippi. Ledesma stated she has neither worked at nor applied for
employment at PEARL RIVER FOODS.
20. Further analysis of the information provided by PEARL RIVER FOODS,
indicated employees were utilizing social security numbers that have been reported as
belonging to deceased individuals to gain employment at PEARL RIVER FOODS.
Analysis of information provided by PEARL RIVER FOODS revealed employee Enoc
Algarin Baez, utilizing social security number XXX-XX-6332 and employee Antonio
Dominquez Juan, utilizing social security number XXX-XX-0588, are both actively
utilizing social security numbers assigned to deceased individuals.
ALTERNATIVES TO DETENTION
21. ICE routinely utilizes the Alternatives to Detention (ATD) Program for subjects
in ICE custody. The Alternatives to Detention Program is a flight-mitigation tool that uses
technology and case management to ensure compliance with release conditions and facilitate
alien compliance with court hearings and final orders of removal while allowing aliens to remain
in their community contributing to their families, community organizations, and, if necessary,
wrapping-up their affairs in the U.S. as they move through immigration proceedings. The ATD
Program is not a substitute for detention nor is it used as a removal tool; however, the program
may be appropriate for an alien who is released pursuant to: an Order of Release on
Recognizance (OREC), an Order of Supervision (OSUP), a grant of parole; or a bond (unless the
immigration judge or board of immigration appeals has determined custody and did not include

ATD as a provision).
Case 3:19-mj-00203-LRA Document 1 Filed 08/05/19 Page 10 of 19

22. To be eligible for the ATD program participants must be adults 18 years of age or
older, be removable, and be at some stage of immigration proceedings. The ATD Program
supervises participants, with contractor support, utilizing a combination of home visits, office
visits, alert response, court tracking, and technology. The current government contractor (BI
Inc.) for ATD operates under the Intensive Supervision Appearance Program (ISAP). The ISAP
contract allows ATD officers the ability to determine the frequency of home and office visits,
types of technology, telephonic, GPS or SmartLink, court and alert management. Case
management levels and technology assignment can be reviewed and adjusted by the ATD officer
at any time depending upon change in circumstances and compliance. The ATD Program
utilizes three (3) different forms of technology that help monitor participants while enrolled in
the program. The forms of technology include:

a. Telephonic reporting utilizing a participant’s voice to create a biometric
voiceprint during the enrollment process. Every time the participant calls in
his/her voice is compared against the voiceprint.

b. GPS monitoring requires at least three (3) satellites to locate a unit attached to the
participant’s ankle. When a participant is within range of more than three
satellites a GPS unit provides accurate data regarding the participant’s location.

c. SmartLink enables ATD officers and case specialists to keep participants focused
on the conditions of release via their smartphone or tablet, they are able to verify a
participant’s identity, determine their location, and quickly collect status change

information.
Case 3:19-mj-00203-LRA Document1 Filed 08/05/19 Page 11 of 19

DTLLEGAL ALIENS ENROLLED IN ATD & EMPLOYED BY PEARL RIVER FOODS

 

23. Enrollment in the ATD program does not grant immigration benefits, including

employment authorization. Queries of the subjects currently enrolled in the ICE Jackson ATD

program showed 19 illegal aliens, working at the SUBJECT PREMISES as of July 29, 2019.
a. On December 23, 2015 Maria Berduo-Agustin, a Guatemalan national,
was encountered by U.S. Border Patrol (USBP) agents near Presidio, Texas. At
the time of the encounter, USBP agents determined Berduo-Agustin had
unlawfully entered the United Stated from Mexico, at a place other than as
designated by the Secretary of Homeland Security and did not possess legal
documents to work or reside in the United States. Berduo-Agustin was arrested
by USBP and transported to the Presidio, Texas Border Patrol Station for further
administrative processing. Berduo-Agustin was processed for an Expedited
Removal and turned over to ICE for custody determination. At that time, Berduo-
Agustin provided ICE with an address of 47 Page St., Canton, Mississippi, and
was enrolled in the ICE/ERO/ATD program with GPS monitoring pending
removal from the United States. On May 17, 2019, Berduo-Agustin reported to
HSI agents that she is currently employed with PEARL RIVER FOODS, at the
SUBJECT PREMISES. Queries of the historical GPS coordinates associated with
Berduo-Agustin’s electronic monitoring ankle bracelet revealed numerous daily
captured coordinates located within the SUBJECT PREMISES multiple times a
week. Analysis of historical GPS coordinates revealed upon arriving at the
SUBJECT PREMISES, Berduo-Agustin remains at the SUBJECT PREMISES for

approximately 8 to 10 hours. For example, on July 24, 2019, at approximately

10
Case 3:19-mj-00203-LRA Document 1 Filed 08/05/19 Page 12 of 19

3:44 pm Berduo-Agustin arrived at the SUBJECT PREMISES and remained until
approximately 12:46 am on July 25, 2019, when she departed and returned to her
residence. Record checks for Maria Berduo-Agustin revealed she does not
possess employment authorization from the U.S. Department of Homeland
Security and she is subject to final order of removal.

b. On June 27, 2018 Blanca Leticia Perez-Lopez, a Guatemalan national, was
encountered by USBP agents near Roma, Texas. At the time of the encounter,
Perez-Lopez reported being 7 months pregnant. USBP agents determined Perez-
Lopez had unlawfully entered the United Stated from Mexico, at a place other
than as designated by the Secretary of Homeland Security and did not possess
legal documents to work or reside in the United States. Perez-Lopez was arrested
by USBP and transported to the Rio Grande Border Patrol Station for further
administrative processing. Perez-Lopez was served with a Notice of
Intent/Decision to Reinstate Prior Order (I-871) and turned over to ICE for
custody determination. At that time, Perez-Lopez provided ICE with an address
of 726 S Raleigh St., Forest, Mississippi, and was enrolled in the ICE/ERO/ATD
program with GPS monitoring pending removal from the United States. Queries
of the historical GPS coordinates associated with Perez-Lopez’ electronic
monitoring ankle bracelet revealed numerous daily captured coordinates located
within the SUBJECT PREMISES multiple times a week. Upon arriving at the
SUBJECT PREMISES, Perez-Lopez remains at the SUBJECT PREMISES for
approximately 8 to 10 hours. For example, on May 3, 2019, at approximately

3:43 pm Perez-Lopez arrived at the SUBJECT PREMISES. Perez-Lopez
i]
Case 3:19-mj-00203-LRA Document1 Filed 08/05/19 Page 13 of 19

remained at the SUBJECT PREMISES until approximately 2:23 am on May 4,
2019, when she departed and returned to her residence. Record checks for Perez-
Lopez revealed she does not possess employment authorization from the U.S.
Department of Homeland Security.

c. On September 5, 2018 Telma Veronica Agustin-Felix, a Guatemalan
national, was encountered by U.S. Border Patrol (USBP) agents in the Rio Grande
Valley near El Paso, Texas. At the time of the encounter, USBP agents
determined Agustin-Felix had unlawfully entered the United Stated from Mexico,
at a place other than as designated by the Secretary of Homeland Security and did
not possess legal documents to work or reside in the United States. Agustin-Felix
was arrested by USBP and transported to the Ysleta Border Patrol Station for
further administrative processing. Agustin-Felix was served with a Notice to
Appear (1-862) and turned over to ICE for custody determination. At that time,
Agustin-Felix provided ICE with an address of 4735 Old Highway 80, Bolton,
Mississippi 39041, and was enrolled in the ICE/ERO/ATD program with GPS
monitoring pending removal from the United States. Queries of the historical
GPS coordinates associated with Agustin-Felix’ electronic monitoring ankle
bracelet revealed numerous daily captured coordinates located within the
SUBJECT PREMISES. Historical GPS coordinates also revealed Agustin-Felix
travels from her current address to the SUBJECT PREMISES multiple times a
week. Upon arriving at the SUBJECT PREMISES, Agustin-Felix remains on the
SUBJECT PREMISES for approximately 8 to 10 hours. For example, on July 25,

2019, at approximately 3:57 pm Agustin-Felix arrived at the SUBJECT
12
24,

Case 3:19-mj-00203-LRA Document 1 Filed 08/05/19 Page 14 of 19

PREMISES, Agustin-Felix remained at the SUBJECT PREMISES until

approximately 1:04 am on July 26, 2019, when she departed and returned to her

residence. Record checks for AGUSTIN-Felix revealed she does not possess

employment authorization from the U.S. Department of Homeland Security.

SURVEILLANCE CONDUCTED AT SUBJECT PREMISES

The following license plate numbers and subsequent vehicle registration

information were obtained from vehicles observed entering the SUBJECT PREMISES:

 

STATE LPN REGISTERED NAME & ADDRESS

MS SDF409 Pascual GOMEZ BAUTISTA, xx Sessums St, Apt Cx, Morton, MS
MS SBA9748 Melinda SANTIZO, xx Sessums St, Apt Gx, Morton, MS

MS ATR384 Voncilla VANCE, xxx Clark Rd, Apt Ax, Kosciusko, MS

MS LJA1050 Baldomero Orozco JUAREZ, xxx'4 S Van Buren St, Carthage, MS
MS LJU567 Rabe CROSBY, xxxx Harmony Community Rd, Carthage, MS
MS FLAV Vanillife BLAYLOCK, xxx Pickens Circle, Carthage, MS

MS LJA3979 Breanna ROBINSON, xxx Johnson Ln, Kosciusko, MS

MS LJQ067 Lazaro AGUILON CARDONA, xxxx Minerva St, Carthage, MS
MS SBA5299 Juan MENDOZA GARCIA, xxx N Banks St, Apt xxx, Forest, MS
MS LJA5486 Romeo CARDONA MIRANDA, xxx East Main St, Carthage, MS
MS LJA5745 Eva LOPEZ SANTA, xxx Ware St, Carthage, MS

MS LJA5147 Euelio SALVADOR PEREZ, xxx Hwy 35 S, Carthage, MS

MS HLA4392 Latasha SMITH, xxxxx Hwy 49, Tchula, MS

MS SBA1941 Bartolo Silvestre PEREZ, xx Cleveland St, Forest, MS

MS SBA9360 Pascual JACINTO-SANTIZO, xxxx E Seventh St, Lot x, Forest, MS
MS LJA1090 Charvonte ROBY, xxx Old Canton Rd, Lot xx, Carthage, MS

MS LJP503 Braulio LOPEZ GARCIA, xxx Highland St, Carthage, MS

MS SBA4861 Gaspar ALONZO, xxx N Banks St, Apt xxx, Forest, MS

MS SBA9525 Isabela RAMOS GARCIA, xxx South Main St, Forest, MS

MS LJA5S024 Tyesha BROWN, xxx Mallett Rd, Kosciusko, MS

MS SBA3486 Carlos Puac ORDONEZ, x Hillsboro St, Apt x, Forest, MS

MS SDE902 Laura MACARIO RAMOS, xxxx East 7" St, Lot x, Forest, MS
MS LJA1862 Maria Veronica Temaj MATIAS, xxx Dickens St, Carthage, MS
MS SBA8388 Francisco ALONZO LUCAS, xxx Pace St, Forest, MS

MS F5106 Kathy LADD, xxxxx BIA 0241, Philadelphia, MS

MS SBA9260 Eulalia FELIPE AGUSTIN, xxx E Oak St, Apt A, Forest, MS

13
Case 3:19-mj-00203-LRA Document1 Filed 08/05/19 Page 15 of 19

25. The names of registered vehicle owners were cross-referenced with the 2019 first
quarter wage report for PEARL RIVER FOODS that was submitted to the Mississippi
Department of Employment Security. Based on registration information for the twenty-six (26)
identified vehicles, only the following eight (8) registered vehicle owners were listed on the
quarterly wage report as active employees with PEARL RIVER FOODS:

Melinda SANTIZO
Vanillife BLAYLOCK
Rabe CROSBY

Kathy LADD

Tyesha BROWN
Breanna ROBINSON
Voncille VANCE
Latasha SMITH

ro ho Ae op

26. The Mississippi Employment Protection Act, passed by the Mississippi
Legislature in 2008, requires all employers in the state of Mississippi to utilize E-Verify to
determine whether employees are eligible to work. E-Verify is a web-based system that allows
enrolled employers to confirm the eligibility of their employees to work in the United States. E-
Verify employers verify the identity and employment eligibility of newly hired employees by
electronically matching information provided by employees on the Form I-9, Employment
Eligibility Verification, against records available to the Social Security Administration (SSA)
and the Department of Homeland Security (DHS).

27. In May 2019, HSI Jackson requested a list of all employees queried through the
E-Verify system by PEARL RIVER FOODS. In May 2019, HSI Jackson received the requested
data extraction for all employees previously run through the E-Verify System by PEARL RIVER
FOODS. The spreadsheet contained the name, date of birth, social security number, and hire

date for 306 employees that were previously queried for employment verification purposed
14
Case 3:19-mj-00203-LRA Document1 Filed 08/05/19 Page 16 of 19

through E-Verify by PEARL RIVER FOODS. Based on registration information for the twenty-
six (26) identified vehicles observed on surveillance above, only the following two registered
vehicle owners were run through E-Verify by PEARL RIVER FOODS:

a.Melinda Santizo

b.Charvonte Roby

28. On June 4, 2019, HSI Jackson conducted surveillance at the SUBJECT

PREMISES. Surveillance was established by SA Brent Druery at approximately 1:50 pm and
concluded at approximately 1:55 pm. During this time, SA Druery observed approximately 204
individuals enter or leave the business through multiple entrances located on the east side of the
building. The following license plate numbers and subsequent vehicle registration information

were obtained from vehicles observed parked at the PEARL RIVER FOODS facility in

 

Carthage, MS:

STATE LPN REGISTERED NAME & ADDRESS

MS LJA5333 Braulio Lopez Garcia, xxxx Minerva St, Carthage, MS
MS LJA3225 Lana Holloway, xxx Yellow Creek Road, Carthage, MS
MS LJV272 Henry Boone, xxxx Red Dog Rd, Carthage, MS

MS LJX727 Jemaine Crosby, xxxx Harmony Rd, Carthage, MS

MS LJ9988 Esmera or Teresa Chavez, xxx North West St, Carthage, MS
MS ATV649 Carolyn Johnson, xxxx Attala Road 1020, Kosciusko, MS
MS CTA2200 Kamilah Guillory, xxx St Paul Street, Carthage, MS

MS SBA0504 Karen Strong, xxx S Strong Ln, Forest, MS

MS SBS1233 Adelso Jimenez Macario, xxx E Second St, Forest, MS
MS SDC531 Pedro Martin Gomez, xxx N Davis St, Forest, MS

MS SCX868 Pascual Perez Perez, xxx N Broad St, Forest, MS

MS SBA9839 Alonzo Domingo Gregorio, xxx Hillsboro St, Forest, MS
MS RAD5499 Sharon D Warren, xxx Rylee Dr, Lena, MS

MS SDC379 Victor Tadeo Lucas, xxxxx Highway 80, Forest, MS

MS SBA1930 Emilia Lopez Cuesta, xxx George St, Forest, MS

MS SBA8567 Lidia Isabel Perez, xxx Old HWY 35, Forest, MS

MS LJM743 Maria Comby, xxx Chitto Cove, Walnut Grove, MS

MS LJA6066 Rebeca Orozco, xxx Euclid St, Carthage, MS

MS LJV736 Horacio Berduo Perez, xxx Dorrill St, Carthage, MS

15
Case 3:19-mj-00203-LRA Document1 Filed 08/05/19 Page 17 of 19

MS SBB0544 Artemio Lopez Lopez, xxx Old Highway 35, Forest, MS
MS LJA6302 Elmer Garcia, xxx E Franklin St, Carthage, MS

MS SDC271 Cecilia Lastor, xxx Hillsboro St, Forest, MS

MS LJA0450 Mayra Perez, xxx Pine St, Carthage, MS

MS SBA8664 Florencia Alonzo Alonzo, xxx E First St, Forest, MS

MS SCN905 Gerber Edibert Chilel Ramirez, xxx Battle Rd, Forest, MS
MS LJA5942 Noe Temaj, xxx Williams St, Carthage, MS

MS SBA6383 Andres Lucas Gomez, xxx Hillboro Rd, Forest, MS

MS LJA0553 Stefanie Milner, xxxx Wiggins Loop Rd, Carthage, MS

29. The names of registered vehicle owners were cross- referenced with the 2019 first
quarter wage report for PEARL RIVER FOODS that was submitted to the Mississippi
Department of Employment Security. Based on registration information for the twenty-eight
(28) identified vehicles, only three (3) registered vehicle owners were listed on the quarterly
wage report as an active employee with PEARL RIVER FOODS:

a. Maria Comby
b. Carolyn Johnson
c. Henry Boone

30. | The names of registered vehicle owners were cross-referenced with the list of
employees run through E-Verify by PEARL RIVER FOODS. Based on registration information
for the twenty-eight (28) identified vehicles, none of the above listed subjects was listed on the
E-Verify spreadsheet. Based on my knowledge, training, and experience, your affiant is aware
that illegal aliens often gain employment with stolen or compromised PII. However, the illegal
aliens tend to register vehicles and other items in their real names. Your affiant is aware through
knowledge and experience that this is the reason there is such a large discrepancy in the cross
reference of registered vehicle owners and those individuals listed on the first quarter wage
report and the E-Verify extraction reports.

31. This affidavit is being submitted simultaneously with an administrative warrant

for inspection to search at PEARL RIVER FOODS, located at 1012 Progressive Drive, Carthage,
16
Case 3:19-mj-00203-LRA Document 1 Filed 08/05/19 Page 18 of 19

Mississippi, 39051, for persons believed to be working in the United States without
authorization.
CONCLUSION

32. Based on the facts and information as stated in this affidavit and my training and
experience, I submit that this affidavit supports probable cause for a warrant to search the
PREMISES described in Attachment A to seize the items described in Attachment B.

33. Based upon my training and experience, combined with the facts and observations
set forth in the foregoing paragraphs, I have reason to believe and do believe there exists
probable cause that evidence of violations of Title 8, United States Code, Section 1324(a),
Unlawful Employment of Aliens, Title 18, United States Code, Section 1001, Title 18, United
States Code, Section 1546(a), Fraud and misuse of visas, permits, and other documents to gain
employment, Title 18, United States Code, Section 1028(a)(7), Fraud and related activity in
connection with identification documents, authentications features, and information, Title 18,
United States Code, Section 1015(e), False statement to obtain benefits or employment, Title 18,
United States Code, Section 911, False claim to be a Citizen of the United States, and Title 42,
United States Code, Section 408(a)(7)(B), Use of Unauthorized Social Security Number, and
fruits of such crimes or property designed, intended for or used for such crimes are located at the
PREMISES described in Attachment A.

34. In consideration of the facts presented, I respectfully request that this Court issue
a search warrant for the premises located at 1012 Progressive Drive, Carthage, Mississippi,
39051, and all appurtenances thereto as more fully described in Attachment A and authorize the

seizure of the items described in Attachment B to this Affidavit.

17
Case 3:19-mj-00203-LRA Document1 Filed 08/05/19 Page 19 of 19

REQUEST FOR SEALING
35. I further request that the Court order that all papers in support of this application,
including the affidavit and search warrant, be sealed until further order of the Court. These
documents discuss an ongoing criminal investigation that is neither public nor known to all of
the targets of the investigation. Accordingly, there is good cause to seal these documents

because their premature disclosure may seriously jeopardize that investigation.

Respectfully submitted,

Anthony fas Williams ir

Special Agent
US Immigration and Customs Enforcement
Homeland Security Investigations

Ye,
Subscribed and sworn to before me on the Ss day of August, 2019

a

LINDA R. ANDERSON
UNITED STATES MAGISTRATE JUDGE

18
